Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the remarks/arguments filed on 06/27/2022.
Claims 1-20 are currently pending. 
The arguments/remarks filed on 06/27/2022 are persuasive enough to warrant withdrawal of the rejection contained in the previous office action.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“receiving a first last packet of the first group from the second network device; determining a first congestion value based on a second quantity of data packets that carry an explicit congestion notification (ECN) identifier in the first group; and decreasing the first quantity by 1 to obtain a third quantity of active flows when the first congestion value is less than a congestion threshold or keeping the first quantity unchanged when the first congestion value is greater than or equal to the congestion threshold,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 8, 15.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patwardhan et al (US 20150263959 A1) is pertinent a differential protection method for determining congestion that includes: generating a first explicit congestion notification (ECN) vector including a number of ECN bits set for each flow of TCP packets during a first time interval; generating a second ECN vector during a subsequent second time interval; comparing the second ECN vector with the first ECN vector, wherein a net positive difference between the second ECN vector and the first ECN vector indicates increasing congestion for the TCP packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419